Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The reply filed on May 16, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly amended claims are directed to non-elected species. 
Claim 1 is drawn to a device frame including hoops, threads, struts, open cells, a beveled tip, distal tool attachment threads, etc. which are not disclosed for the elected expandable member of Figs. 76-78, which has been copied below for convenience. Instead, the claimed hoops, threads, struts, open cells, a beveled tip, distal tool attachment threads, etc. appear to disclosed for a number of non-elected species. Accordingly, claims 1-11 are drawn to non-elected species.

    PNG
    media_image1.png
    793
    477
    media_image1.png
    Greyscale

Claim 12 is drawn to a device frame including threads, struts, open cells that are diamond-shaped, a tapered tip, threads of the distal non-expandable length, etc. which are not disclosed for the elected expandable member of Figs. 76-78 but are instead disclosed for a number of non-elected species. Accordingly, claims 12-18 are drawn to non-elected species.
Claim 19 is drawn to an apparatus frame including threads interrupted by circumferential gaps, struts, open cells, distal tool attachment threads, a tapered tip, etc. which are not disclosed for the elected expandable member of Figs. 76-78 but are instead disclosed for a number of non-elected species. Accordingly, claims 19 and 20 are drawn to non-elected species.
As such, no claims are drawn to the elected species. Examiner further notes that the elected deployment tool does not appear to be disclosed for use with the elected expandable member. Examiner suggests identifying support for claim limitations for the elected species or amending claims to reflect features of the elected species.
See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553. The examiner can normally be reached Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775